ORDER
PER CURIAM.
Plaintiffs William Schwarz and others (“Plaintiffs”) appeal from a summary judgment in favor of defendant St. Louis County (“the County”) in a quiet title action. Schwarz argues the trial court erred in allowing the County to retain title because the County had not complied with the terms of the deed. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*520The judgment of the trial court is affirmed in accordance with Rule 84.16(b).